Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00427-CR

                                    Tom Rosales HERNANDEZ,
                                            Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR0414W
                          The Honorable Angus McGinty, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 6, 2013

AFFIRMED, MOTION TO WITHDRAW GRANTED

           After appellant Tom Rosales Hernandez pled true to violating a condition of his

community supervision, the trial court revoked his community supervision and sentenced him to

six months in prison. Hernandez filed a notice of appeal.

           Hernandez’s court-appointed appellate counsel has filed a motion to withdraw and a brief

in which he concludes that this appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states

Hernandez was provided with a copy of the motion to withdraw and the brief, and was informed
                                                                                   04-12-00427-CR


of his right to review the record and file his own brief. See Bruns v. State, 924 S.W.2d 176, 177

n. 1 (Tex. App.—San Antonio 1996, no pet.). Hernandez did not file a pro se brief. We have

reviewed the record and counsel’s brief. We agree with counsel that this appeal is frivolous and

without merit. The judgment of the trial court is affirmed, and the motion to withdraw is granted.

See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); id.

       No substitute counsel will be appointed. Should Hernandez wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.

                                                 Karen Angelini, Justice

Do not publish




                                               -2-